 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               NORTHERN DISTRICT OF CALIFORNIA
10   ALEJANDRO NAVA and SHANTNU
     MALHOTRA, on behalf of themselves, all
11   others similarly situated, and the general
     public,                                      Case No. 3:18-cv-1423-VC
12
                   Plaintiffs,                    [PROPOSED] ORDER DISMISSING
13                                                CASE
            v.
14
     KOBE STEEL, LTD. and KOBE STEEL
15   USA INC.
16                 Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER DISMISSING CASE                                CASE NO. 3:18-CV-1423-VC
 1          The Court, having reviewed the parties’ Joint Request for Dismissal (“Joint Request”), hereby

 2   rules as follows:

 3          IT IS HEREBY ORDERED that the Joint Request is GRANTED;

 4          IT IS FURTHER ORDERED that the claims of Plaintiffs Alejandro Nava and Shantnu

 5   Malhotra, as set forth in the Original Complaint (ECF 1), the First Amended Complaint (ECF 75), and

 6   the Second Amended Complaint (ECF 97), are DISMISSED WITH PREJUDICE;

 7          IT IS FURTHER ORDERED that the putative class claims are DISMISSED WITHOUT

 8   PREJUDICE.

 9
10   IT IS SO ORDERED.

11

12    DATED: ________________
               April 6, 2020                                   _______________
                                                Hon. Vince Chhabria
13                                              United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER DISMISSING CASE               2                     CASE NO. 3:18-CV-1423-VC
